Hr. Justioe Horton delivered the opinion of the court. The so-called “Argument and Brief” for appellants in this case, consists of naming the numerous pleadings filed; a statement that “ a bill of exceptions is unnecessary,” and the argument for appellant, which we here present in full, viz.: “ It is respectfully contended that the judgment of the lower court must be reversed and the cause remanded with instructions.” Counsel for appellee commences his brief thus: “ In the brief filed by appellants in this cause, counsel merely seeks to trifle with this court as he has trifled for months with the court below;” and concludes his brief thus: “ Appellee therefore prays that the judgment of the Circuit Court may be affirmed, with statutory damages.” We do not feel it to be necessary to express any opinion as to the opening sentence of appellee’s brief, but the prayer of the closing sentence is granted. Let the appeal be dismissed at appellant’s cost, with statutory damages.